Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
09/02/2016 09:10 AM CDT




                                                        - 657 -
                                  Nebraska Supreme Court A dvance Sheets
                                          294 Nebraska R eports
                                        NICHOLS v. FAIRWAY BLDG. PRODS.
                                               Cite as 294 Neb. 657




                        Dennis “DJ” Nichols, appellee and cross-appellant,
                           v. Fairway Building P roducts, L.P., and its
                          workers’ compensation insurer, Pennsylvania
                           M anufacturers’ Association Insurance Co.,
                                 appellants and cross-appellees.
                                                    ___ N.W.2d ___

                                        Filed September 2, 2016.   No. S-15-888.

                1.	 Workers’ Compensation: Appeal and Error. Pursuant to Neb. Rev.
                     Stat. § 48-185 (Cum. Supp. 2014), an appellate court may modify,
                     reverse, or set aside a Workers’ Compensation Court decision only when
                     (1) the compensation court acted without or in excess of its powers; (2)
                     the judgment, order, or award was procured by fraud; (3) there is not
                     sufficient competent evidence in the record to warrant the making of the
                     order, judgment, or award; or (4) the findings of fact by the compensa-
                     tion court do not support the order or award.
                2.	____: ____. Determinations by a trial judge of the Workers’
                     Compensation Court will not be disturbed on appeal unless they are
                     contrary to law or depend on findings of fact which are clearly wrong in
                     light of the evidence.
                3.	 Workers’ Compensation: Evidence: Appeal and Error. When testing
                     the sufficiency of the evidence to support findings of fact made by the
                     Workers’ Compensation Court trial judge, the evidence must be consid-
                     ered in the light most favorable to the successful party and the success-
                     ful party will have the benefit of every inference reasonably deducible
                     from the evidence.
                4.	 Workers’ Compensation. As the trier of fact, the single judge of the
                     Workers’ Compensation Court is the sole judge of the credibility of the
                     witnesses and the weight to be given their testimony.
                 5.	 Workers’ Compensation: Appeal and Error. Where the record pre­
                     sents nothing more than conflicting medical testimony, an appel-
                     late court will not substitute its judgment for that of the Workers’
                     Compensation Court.
                                   - 658 -
             Nebraska Supreme Court A dvance Sheets
                     294 Nebraska R eports
                   NICHOLS v. FAIRWAY BLDG. PRODS.
                          Cite as 294 Neb. 657

 6.	 Workers’ Compensation: Evidence: Appeal and Error. Pursuant to
     Neb. Rev. Stat. § 48-185 (Cum. Supp. 2014), an appellate court may
     modify an award of the compensation court when there is not sufficient
     competent evidence in the record to support the award.
 7.	 Workers’ Compensation: Appeal and Error. For the purposes of Neb.
     Rev. Stat. § 48-125 (Supp. 2015), a reasonable controversy exists if (1)
     there is a question of law previously unanswered by the Supreme Court,
     which question must be answered to determine a right or liability for
     disposition of a claim under the Nebraska Workers’ Compensation Act,
     or (2) if the properly adduced evidence would support reasonable but
     opposite conclusions by the compensation court about an aspect of an
     employee’s claim, which conclusions affect allowance or rejection of an
     employee’s claim, in whole or in part.
 8.	 Workers’ Compensation: Trial: Testimony. When there is some con-
     flict in the medical testimony adduced at trial, reasonable but opposite
     conclusions could be reached by the compensation court.

  Appeal from the Workers’ Compensation Court: John R.
Hoffert, Judge. Affirmed as modified.
  Christopher A. Sievers, of Prentiss Grant, L.L.C., for
appellants.
  Christa Binstock Israel, of Atwood, Holsten, Brown, Deaver
& Spier Law Firm, P.C., L.L.O., for appellee.
   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy, and
K elch, JJ.
   Wright, J.
                      NATURE OF CASE
   Fairway Building Products, L.P., and its workers’ com-
pensation insurer, Pennsylvania Manufacturers’ Association
Insurance Co. (collectively Fairway), appeal, and the claimant,
Dennis “DJ” Nichols, cross-appeals from an award entered
by the Nebraska Workers’ Compensation Court in favor of
Nichols. The court found that Nichols was permanently and
totally disabled as a result of his workplace injury. It deter-
mined that Nichols was entitled to temporary total and tem-
porary partial disability benefits for the periods and amounts
                            - 659 -
          Nebraska Supreme Court A dvance Sheets
                  294 Nebraska R eports
                NICHOLS v. FAIRWAY BLDG. PRODS.
                       Cite as 294 Neb. 657

stipulated by the parties. In addition, it awarded permanent
total disability benefits of $440.27 per week for as long as
Nichols remains permanently and totally disabled, plus past
and future medical benefits.
                        BACKGROUND
    On June 18, 2012, Nichols was operating a forklift in the
course of his employment with Fairway when the hydraulic
lift dock supporting the forklift collapsed, causing the fork-
lift and Nichols to suddenly drop approximately 8 inches.
Nichols sought medical treatment later that day, complaining
of “piercing” midback to low-back pain that had been per-
sistent for several hours, which he attributed to the forklift
accident. An x ray was performed, which did not reveal any
abnormalities. Nichols was prescribed a pain medication and
was advised to limit lifting, twisting, and bending, apply ice
or heat to the area, and take ibuprofen or another over-the-
counter pain reliever as needed.
    Nichols testified that he experienced persistent and wors-
ening back pain over the next few months, which gradually
extended into his legs and caused urinary urgency and discom-
fort. He testified that he continued to work through the pain,
because he was involved in a child custody dispute at that time
and was concerned that if were restricted from working, he
would lose custody of his children.
    On July 22, 2012, Nichols presented to a medical clinic
reporting “sharp” abdominal pain and discomfort when urinat-
ing. Nichols testified that he was still experiencing back pain
at that time, but did not know that urinary symptoms could
be associated with a low-back injury. His doctor prescribed a
pain medication and ordered a urinalysis, which did not show
any abnormalities.
    Nichols presented to a urology clinic on October 11, 2012.
He reported midback and low-back pain with radiation to the
abdomen and continued urinary urgency. Due to his history of
kidney stones, the doctor ordered a CT scan, which showed
a very small nonobstructing renal stone. The doctor noted
                              - 660 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                 NICHOLS v. FAIRWAY BLDG. PRODS.
                        Cite as 294 Neb. 657

possible swelling in the paraspinous muscles on the left lower
thoracic area of Nichols’ back, and gave him a shot of medi-
cation for his pain. The doctor indicated in the report that she
did not believe the kidney stone was the source of Nichols’
pain, and recommended that he follow up with his primary
care doctor regarding his back pain.
   Nichols called to schedule an appointment that day, and
he was seen the following week on October 15, 2012. The
report indicates that he presented with “chronic lumbar back
pain,” which occurred “without any known injury.” However,
Nichols testified that his pain had been persistent since the
work accident on June 18, 2012. He was prescribed various
pain medications and instructed to follow up if his pain did
not resolve.
   Nichols returned to the clinic on October 24, 2012. Because
his pain had continued despite treatment, the doctor ordered
an MRI of his lumbar spine. The MRI confirmed multi-
ple bulging and ruptured disks, at which point Nichols was
referred to a specialist and advised not to return to work until
further notice.
   On November 1, 2012, Nichols was seen by a specialist at
a neurological and spinal surgery clinic. The following history
was noted in the report: “The patient was injured while driving
a forklift at work in June 2012. . . . Since that time, the patient
has had low back pain and bilateral leg tingling and numb-
ness at times in bilateral feet. The patient states he cannot sit.
His low back pain continues to worse[n].” The report further
indicated that Nichols had “[l]umbar spondylosis and lumbago
with disc protrusion at Lumbar 3 with superior migration on
the right and Lumbar 5 with some extension to the left Sacral
1 nerve.” It was not felt that surgery was the best option at that
point, so Nichols was referred to another doctor for an evalua-
tion to determine nonsurgical treatment options.
   After attempting physical therapy and other nonsurgical
treatments without much success, Nichols underwent surgery
on November 28, 2012, to remove a large extruded disk at
                              - 661 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                 NICHOLS v. FAIRWAY BLDG. PRODS.
                        Cite as 294 Neb. 657

L3-4. His pain improved slightly after the surgery, but it did
not provide meaningful or long-lasting relief. He tried addi-
tional physical therapy and continued to take pain medications,
but was still having low-back pain that radiated down his legs
and into his feet. Eventually, Nichols underwent two additional
surgeries with Dr. Daniel Ripa, including an anterior lumbar
interbody fusion across L3-4, L4-5, and L5-S1 on June 26,
2013, and a decompression of the right L4-5 and right L5-S1
on March 19, 2014.
   Ripa determined that Nichols reached maximum medical
improvement on July 17, 2014, and recommended several
permanent physical restrictions. He recommended that Nichols
never lift more than 20 pounds and not more than 10 pounds
repetitively, not lift anything below knee level or above shoul-
der level, and avoid bending, stooping, squatting, crouching,
or climbing. Additionally, Ripa opined that Nichols would be
unable to sit for more than 20 minutes at a time without the
opportunity to either stand or recline, nor would he be expected
to stand for more than 20 minutes at one time without the
opportunity to either sit down or move about.
   Nichols timely filed a workers’ compensation claim for low-
back and psychological injuries allegedly sustained as a result
of the June 18, 2012, incident. Prior to trial, the parties stipu-
lated that if Nichols’ injuries were found to be compensable,
Nichols was entitled to temporary total disability benefits for
the specified time periods set forth in the “Plaintiff’s Pretrial
Statement” and exhibit 33.
   There was conflicting evidence presented at trial regarding
the issue of causation. Nichols presented evidence from Ripa,
who diagnosed Nichols with numerous lumbar spine injuries
and expressed his opinion, within a reasonable degree of
medical certainty, that those injuries were more likely than not
caused and/or permanently aggravated by the June 18, 2012,
work accident.
   Fairway attempted to show, through a number of previous
accidents and injuries, none of which were disclosed to Ripa,
                              - 662 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                 NICHOLS v. FAIRWAY BLDG. PRODS.
                        Cite as 294 Neb. 657

that Nichols had actually suffered from back injuries prior
to the June 18, 2012, workplace incident. Fairway presented
evidence that (1) Nichols was involved in a motor vehicle
accident in 1994 which required treatment for his neck and
midlumbar spine area; (2) Nichols was treated for back pain
in December 2002 after he operated a forklift with a bouncy
seat; and (3) Nichols was treated for another work-related
back injury in September 2006, after he slipped and fell while
stepping off a forklift. Nichols testified that he could not recall
those incidents and that they did not cause him any ongoing
back problems.
   Fairway also retained Dr. Dennis Bozarth to exam-
ine Nichols and provide his medical opinions regarding the
cause of Nichols’ injuries. Upon his initial examination on
November 16, 2012, Bozarth could not to a reasonable degree
of medical certainty link Nichols’ back pain to the accident
at issue, but he did acknowledge that “the accident at work
was the initiating cause of his subjective complaints of back
pain.” After reviewing additional records provided by Fairway
in December 2012, Bozarth stated that the “records do con-
firm . . . Nichols’ history as presented” and that “surgery was
done in an attempt to relieve symptoms that, more likely than
not, started from the industrial accident of June 18, 2012.”
However, 2 years later, in November 2014, Bozarth opined
that it was very difficult to say which diagnoses/injuries were
attributable to the accident, and he could not state to a reason-
able degree of medical certainty that the accident caused any
damage to Nichols. He concluded that, without any further
documentation, he believed Nichols’ June 18, 2012, accident
“was an exacerbation of back pain and resolved within 12
weeks after the incident.”
   The compensation court found that Ripa’s opinions were
more persuasive than those offered by Bozarth. Regarding
the evidence of prior back injuries, the court noted that they
occurred 6 to 18 years prior to the accident at issue in this
case and that there was no evidence they required extended
                             - 663 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                NICHOLS v. FAIRWAY BLDG. PRODS.
                       Cite as 294 Neb. 657

medical care or otherwise resulted in any ongoing difficulties
for Nichols.
   The court ultimately concluded that Nichols was perma-
nently and totally disabled as a result of the low-back and
psychological injuries he sustained during the June 18, 2012,
work accident. It determined that Nichols was entitled to
certain periods of temporary total and partial disability, as
stipulated by the parties. The compensation court correctly
listed those periods of temporary total disability to which
the parties had stipulated, but miscalculated the sum of those
periods to be 55.4286 weeks, rather than the actual 81.857
weeks as stipulated by the parties. In addition to the stipulated
benefits, the court also awarded permanent total disability
benefits of $440.27 per week for as long as Nichols remains
permanently and totally disabled, plus past and future medi-
cal expenses.
   Fairway timely filed a notice of appeal on September 21,
2015, but then filed a “Withdrawal of Appeal” 2 days before
its initial brief was due to be filed. Before the motion to dis-
miss the appeal had been ruled upon, Nichols timely filed a
notice of intent to cross-appeal. Pursuant to Neb. Ct. R. App. P.
§ 2-108(D), the case was ordered to proceed as though Nichols
had been the initial appellant. Section 2-108(D) states:
      Time for Response of Appellees. A motion to dismiss
      filed by appellant will be submitted to the court 14
      days after it is filed with the Supreme Court Clerk or
      after service upon opposing counsel, whichever is later.
      Appellee’s response to the motion must be made within
      14 days. Any party having a right of cross-appeal at the
      time the motion to dismiss is filed may, within the 14-day
      period provided in this rule, file a notice of intention to
      cross-appeal. Upon the filing of such notice, the court
      shall deny the motion to dismiss and shall fix a brief day
      for the cross-appellant. The cause shall then proceed as if
      the appeal had originally been perfected by the appellee
      who has cross-appealed.
                                   - 664 -
               Nebraska Supreme Court A dvance Sheets
                       294 Nebraska R eports
                     NICHOLS v. FAIRWAY BLDG. PRODS.
                            Cite as 294 Neb. 657

   However, as the case has been docketed, Fairway remains
the appellant and cross-appellee and Nichols is the appellee
and cross-appellant.
                  ASSIGNMENTS OF ERROR
   Fairway assigns, combined and restated, that the award was
not supported by competent evidence and that the compen-
sation court erred in relying on a medical opinion that was
based on false and incomplete information.
   On cross-appeal, Nichols assigns that the compensation
court erred by miscalculating the number of weeks for which
Nichols was entitled to temporary total disability benefits.
Though not assigned as error, Nichols also claims that Fairway
is subject to a 50-percent waiting-time penalty because Fairway
filed an appeal with no basis in law or fact.1
                  STANDARD OF REVIEW
   [1-3] Pursuant to Neb. Rev. Stat. § 48-185 (Cum. Supp.
2014), an appellate court may modify, reverse, or set aside
a Workers’ Compensation Court decision only when (1) the
compensation court acted without or in excess of its powers;
(2) the judgment, order, or award was procured by fraud; (3)
there is not sufficient competent evidence in the record to
warrant the making of the order, judgment, or award; or (4)
the findings of fact by the compensation court do not support
the order or award.2 Determinations by a trial judge of the
Workers’ Compensation Court will not be disturbed on appeal
unless they are contrary to law or depend on findings of fact
which are clearly wrong in light of the evidence.3 When test-
ing the sufficiency of the evidence to support findings of
fact made by the Workers’ Compensation Court trial judge,
the evidence must be considered in the light most favorable

 1	
      See Neb. Rev. Stat. § 48-125 (Supp. 2015).
 2	
      Hynes v. Good Samaritan Hosp., 291 Neb. 757, 869 N.W.2d 78 (2015).
 3	
      Id.
                                 - 665 -
              Nebraska Supreme Court A dvance Sheets
                      294 Nebraska R eports
                    NICHOLS v. FAIRWAY BLDG. PRODS.
                           Cite as 294 Neb. 657

to the successful party and the successful party will have
the benefit of every inference reasonably deducible from
the evidence.4

                           ANALYSIS
   This case presents conflicting expert opinions on whether
Nichols’ injuries were causally related to the workplace inci-
dent on June 18, 2012. Nichols’ expert, Ripa, opined within a
reasonable degree of medical certainty that Nichols’ injuries
were more likely than not caused and/or permanently aggra-
vated by the June 18 work accident. Fairway’s expert, Bozarth,
disagreed and stated that it was very difficult to say which inju-
ries were attributable to the accident and that he could not say
to a reasonable degree of medical certainty that the accident
caused any damage to Nichols.
   Fairway argues on appeal that Ripa’s medical opinion was
unreliable because Nichols did not inform Ripa of his prior
back injuries. This is essentially a foundational objection to
Ripa’s expert medical opinion. However, the exhibits contain-
ing Ripa’s opinion were received into evidence without objec-
tion. Because Fairway did not make an objection on these
grounds before the compensation court, it failed to preserve its
foundational argument for our review.5
   [4,5] As the trier of fact, the single judge of the Workers’
Compensation Court is the sole judge of the credibility of the
witnesses and the weight to be given their testimony.6 Where
the record presents nothing more than conflicting medical
testimony, an appellate court will not substitute its judgment
for that of the Workers’ Compensation Court.7 Here, the com-
pensation court accepted Ripa’s opinion and determined that

 4	
      Swanson v. Park Place Automotive, 267 Neb. 133, 672 N.W.2d 405
      (2003).
 5	
      See id.
 6	
      Id.
 7	
      Id.
                                    - 666 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                      NICHOLS v. FAIRWAY BLDG. PRODS.
                             Cite as 294 Neb. 657

Nichols suffered a compensable work-related injury. We find
no clear error in its determination.
   On cross-appeal, Nichols claims that the lower court mis-
calculated the number of weeks for which he was entitled to
temporary total disability benefits to a sum of 55.4286 weeks,
when the periods stipulated by the parties actually totaled
81.857 weeks. Fairway agrees with Nichols on this point, but
contends that the issue is moot because Fairway has already
paid Nichols for “82.2 weeks” of temporary total disability.8
Nichols asserts that the issue is not moot, because it could
result in Fairway receiving an unintended credit against the
remaining benefits due. Nichols requests that this court modify
the award to correct the miscalculation.
   [6] Pursuant to § 48-185, this court may modify an award of
the compensation court when there is not sufficient competent
evidence in the record to support the award. Both parties agree
that the compensation court miscalculated the total number of
weeks for which Nichols was entitled to temporary total dis-
ability benefits. The periods of temporary total disability, as
stipulated by the parties, amount to a sum of 81.857 weeks,
rather than the sum of 55.4286 weeks stated in the award. We
agree with Nichols that such error could result in an unintended
credit against the remaining benefits due, given that the award
states that Fairway is entitled to a credit for benefits already
paid. We therefore modify the award to reflect 81.857 weeks
of temporary total disability benefits awarded.
   Nichols also raises a claim for penalties under § 48-125,
which authorizes a 50-percent payment for waiting time
involving delinquent payment of compensation and attorney
fees where there is no reasonable controversy regarding an
employee’s claim for workers’ compensation. Nichols points to
our decision in Roth v. Sarpy Cty. Highway Dept.,9 holding that
an employer is subject to a 50-percent waiting-time penalty if

 8	
      Brief for appellants at 9.
 9	
      Roth v. Sarpy Cty. Highway Dept., 253 Neb. 703, 572 N.W.2d 786 (1998).
                                    - 667 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                      NICHOLS v. FAIRWAY BLDG. PRODS.
                             Cite as 294 Neb. 657

it appeals an award when there is no actual basis in law or fact
for continuing to dispute the employee’s claim. Fairway argues
that a penalty is not warranted, because there is a reasonable
controversy in this case.
   [7,8] For the purposes of § 48-125, a reasonable controversy
exists if (1) there is a question of law previously unanswered
by the Supreme Court, which question must be answered to
determine a right or liability for disposition of a claim under
the Nebraska Workers’ Compensation Act, or (2) if the prop-
erly adduced evidence would support reasonable but opposite
conclusions by the compensation court about an aspect of
an employee’s claim, which conclusions affect allowance or
rejection of an employee’s claim, in whole or in part.10 We
have held that when there is some conflict in the medical tes-
timony adduced at trial, reasonable but opposite conclusions
could be reached by the compensation court.11
   We find that Bozarth’s opinion was sufficient to establish a
reasonable controversy regarding the cause of Nichols’ inju-
ries. Therefore, we decline to award a waiting-time penalty
under § 48-125.
                          CONCLUSION
   For the reasons set forth above, we affirm the judgment of
the compensation court, but modify the award of temporary
total disability to reflect a total of 81.857 weeks of temporary
total disability, in accordance with the parties’ stipulation.
                                           A ffirmed as modified.
   Connolly, J., not participating.

10	
      Armstrong v. State, 290 Neb. 205, 859 N.W.2d 541 (2015).
11	
      See id.